COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-17-00045-CV


ALEXZANDER PAUL MARTINEZ                                            APPELLANT

                                         V.

AMY ANN URRUTIA-MARTINEZ                                             APPELLEE

                                     ------------

          FROM COUNTY COURT AT LAW NO. 2 OF WISE COUNTY
                   TRIAL COURT NO. CV16-04-306

                                     ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

      On March 21, 2017, and April 4, 2017, we notified appellant in accordance

with rule of appellate procedure 42.3(c) that we would dismiss this appeal unless

the $205 filing fee was paid. See Tex. R. App. P. 42.3(c). Appellant has not paid

the $205 filing fee. See Tex. R. App. P. 5, 12.1(b).

      Because appellant failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 28, 2015,2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).




      1
       See Tex. R. App. P. 47.4.
      Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.

                                                  PER CURIAM

PANEL: SUDDERTH, KERR, and PITTMAN, JJ.

DELIVERED: April 27, 2017




      2
        See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil
Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-district
Litigation, Misc. Docket No. 15-9158 (Aug. 28, 2015) (listing courts of appeals’
fees).
                                    2